Opinion filed April 15, 2010




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-10-00077-CR
                                       __________

                     CHRISTOPHER REID TAYLOR, Appellant
                                    V.
                          STATE OF TEXAS, Appellee


                            On Appeal from the 42nd District Court
                                    Taylor County, Texas
                               Trial Court Cause No. 23621-A


                               MEMORANDUM              OPINION

       The trial court convicted Christopher Reid Taylor of aggravated robbery and assessed his
punishment at confinement for ten years. We dismiss for want of jurisdiction.
       The trial court imposed the sentence in open court on January 11, 2010. A motion for
new trial and a notice of appeal were filed on March 16, 2010, sixty-four days after the date the
sentence was imposed. When the appeal was filed in this court, the clerk of this court wrote the
parties stating that it appeared neither the motion for new trial nor the notice of appeal were
timely pursuant to TEX. R. APP. P. 21.4 and 26.2 and directing appellant to respond showing
grounds for continuing his appeal pursuant to TEX. R. APP. P. 44.3. Appellant’s trial counsel has
filed a response on his behalf.
       In his response, trial counsel states that he had discussed appealing the conviction with
appellant, had advised appellant that he did not think it would be advantageous to appeal, and
informed appellant that he would not proceed with an appeal unless appellant expressly told him
to do so. Counsel states that appellant indicated that he understood and that he did not want to
appeal at the time. Counsel states that, forty-six days after the sentence was imposed in open
court, he was representing appellant in a different trial court concerning misdemeanor
allegations. Counsel further states that, “[s]hortly before” the setting on the misdemeanors, he
was informed of a letter appellant sent to the district court. Counsel states that he did not see the
letter. The letter was not dated and was not file marked. Counsel stated that, as soon as he
became aware of the contents of the letter and appellant’s desire to appeal, he filed both the
notice of appeal and motion for new trial.
        In order to extend the appellate timetable, a motion for new trial must be filed within
thirty days of the date the sentence is imposed in open court. Rule 21.4. Without a timely
motion for new trial, the notice of appeal must be filed within thirty days of the date the sentence
is imposed in open court. Rule 26.2(a). The time for filing a notice of appeal may be extended
if, within fifteen days of the original due date, the actual notice of appeal is filed in the trial court
and a motion for extension of time is filed in the appellate court. TEX. R. APP. P. 26.3. No
motion for extension of time was filed in this court, and the notice of appeal was filed outside of
the fifteen-day time frame. Absent a timely notice of appeal or the granting of a timely motion
for extension of time, this court does not have jurisdiction to entertain an appeal. Slaton v. State,
981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-24 (Tex.
Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 109-10 (Tex. Crim. App. 1993); Shute v.
State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988).
        Through an apparent failure of communication, neither the notice of appeal nor an
extension of time was filed in compliance with Rules 26.2 and 26.3. Appellant may be able to
secure an out-of-time appeal by complying with TEX. CODE CRIM. PROC. ANN. art. 11.07
(Vernon Supp. 2009).
        The appeal is dismissed for want of jurisdiction.


April 15, 2010                                                  PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.


                                                   2